Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit10.24BS

 

 

 

ONE HUNDRED TWENTY-SECOND AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This One Hundred Twenty-second Amendment (the “Amendment”) is made by and
between CSG Systems, Inc. (“CSG”), and Charter Communications Holding Company,
LLC, as successor in interest to Time Warner Cable Inc. (“Customer”).  CSG and
Customer entered into a certain CSG Master Subscriber Management System
Agreement executed March 13, 2003 (CSG document no. 1926320), and effective as
of April 1, 2003, as amended (the “Agreement”), and now desire to further amend
the Agreement in accordance with the terms and conditions set forth in this
Amendment.  If the terms and conditions set forth in this Amendment shall be in
conflict with the Agreement, the terms and conditions of this Amendment shall
control.  Any terms in initial capital letters or all capital letters used as a
defined term but not defined in this Amendment, shall have the meaning set forth
in the Agreement.  Upon execution of this Amendment by the parties, any
subsequent reference to the Agreement between the parties shall mean the
Agreement as amended by this Amendment.  Except as amended by this Amendment,
the terms and conditions set forth in the Agreement shall continue in full force
and effect according to their terms.

 

 

Whereas, pursuant to the Agreement, as more particularly described in that
certain One Hundred Eighth Amendment to the Agreement, effective as of July 19,
2016 (CSG document no. 4111838) (the “108th Amendment”), and extended pursuant
to that certain One Hundred Fourteenth Amendment effective as of January 17,
2017 (CSG document no. 4114078) (the “114th Amendment”) and further extended
pursuant to that certain One Hundred Fifteenth Amendment effective as of
February 14, 2017 (CSG document no. 4114929), (the “115th Amendment”), that
certain One Hundred Sixteenth Amendment effective as of March 9, 2017 (CSG
document no. 4115066) (the “116th Amendment”), that certain One Hundred
Eighteenth Amendment effective as of April 3, 2017 (CSG document no. 4115586)
(the “118th Amendment”), and that certain One Hundred Nineteenth Amendment
effective as of April 28, 2017 (CSG document no. 4115858) (the “119th
Amendment”), and, together with the 108th Amendment, the 114th Amendment, the
115th Amendment the 116th Amendment, the 118th Amendment, and the 119th
Amendment (collectively, the “Amendments”), CSG and Customer agreed that the
Connected Subscribers in the Charter Agreement (as defined in the Amendments)
will be used for the purpose of determining the total number of Connected
Subscribers, combined, under this Agreement and the Charter Agreement, for the
limited purposes described therein for the period from ****** ** ****, through
*** *** **** (the “******** ********* ********** Period”); and

 

Whereas, as a result of discussions between the parties, the parties agree to
amend the terms of the ******** ********* ********** Period; and

 

WHEREAS, pursuant to agreement of the parties, the ******** ********* **********
Period is granted by CSG to Customer in order for CSG and Customer to finalize
terms of an agreement between the parties for provision by CSG and consumption
by Customer of the Products and Services identified as that certain “Charter
Consolidated Master Subscriber Management System Agreement” to be agreed upon
and executed by and between CSG and Customer (CSG document no. 4114281).

 

Now, therefore, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficient of which is hereby acknowledged, CSG and Customer agree to the
following as of the Effective Date.

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

 

1.    Subject to execution by Customer of the Charter Consolidated Master
Subscriber Management System Agreement on or before close of business **** ***
****, and upon execution by Customer and CSG of this Amendment and pursuant to
the terms and conditions of the Agreement, which includes the Amendments, CSG
and Customer agree that the ******** ********* ********** Period shall be
amended such that the ******** ********* ********** Period shall commence as of
****** ** ****, and shall continue through **** *** **** (the “Amended ********
********* ********** Period”).  In the event CSG and Customer have not executed
the Charter Consolidated Master Subscriber Management System Agreement by ****
*** ****, the Amended ******** ********* ********** Period shall expire *** ***
****, and Customer shall be invoiced based upon volumes under the respective
agreements for which CSG products and services are being provided.

 

 

 

THIS AMENDMENT is executed as of the day and year last signed below (the
“Effective Date").

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Mike Ciszek

 

By:  /s/ Gregory L. Cannon

 

Name:  SVP - Billing

 

Name:  Gregory L. Cannon

 

Title:  Mike Ciszek

 

Title:  SVP, Secretary & General Counsel

 

Date:  5/30/17

 

Date:  5/30/17

 

 

 